Order entered May 28, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-01052-CR

                             RONALD TERRELL FLOYD, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-11185-M

                                             ORDER
        On May 1, 2014, this Court ordered court reporter Belinda Baraka to file the complete

reporter’s record within fifteen days. To date, Ms. Baraka has not filed the record. The appeal

cannot proceed until the reporter’s record is filed.

        Accordingly, we ORDER Belinda Baraka, official court reporter of the 194th Judicial

District Court, to file the complete reporter’s record, including exhibits, within FIFTEEN

DAYS of the date of this order. If the record is not filed within the time specified, the Court will

order that Belinda Baraka not sit as a court reporter until the complete record, including all

exhibits, is filed in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE